DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO (EP 1505087) as evidenced by SATO et al. (U.S. Publication No. 2016/0009843, hereinafter SATO) in further view of OKAMURA et al. (U.S. Patent No. 6,130,277, hereinafter OKAMURA). 
Regarding claims 1, 4, and 5, ENDO teaches a rubber composition comprising (A) a rubber component containing at least 30% by weight of a modified polymer and 10 to 100 parts by weight of (B) silica and/or carbon black (Abstract; [0087]). More specifically, the rubber component contains 40 to 100% by weight [0087]. The rubber component used in the modified polymer includes styrene-butadiene copolymer (SBR) [0088]. The copolymer is modified by using a hydrocarbyloxysilane compound at the modifying active site of the polymer [0058 and 0064]. The silica includes wet silica, dry silica, and etc. [0092-0095]. An example of silica used includes Nipsil AQ [0134]. As evidenced by SATO, Nipsil AQ has a nitrogen adsorption specific surface area (N2SA) of 211 m2/g [0171]. ENDO teaches that various components/additives used in the rubber industry [0098].The rubber composition can be used for rubber cushions, belts, hoses, tire treads, under treads, side walls, and etc. [0102]. 
However, ENDO and SATO do not teach at least one surfactant selected from the group consisting of polyoxyalkylene alkenyl ether sulfate salts and polyoxyalkylene alkyl ether sulfate salts. 
In the same field of endeavor of rubber composition, OKAMURA teaches a rubber composition improved in anti-static property and a pneumatic tire using the same for its tread part wherein the composition comprises an anionic anti-static agent (Abstract). The anionic anti-static agent includes sodium polyoxyethylene alkylethersulfate (Col. 4, lines 59-62). The amount of anionic anti-static agent used is 0.5 to 10 parts by weight (Col. 5, lines 35-39). The anti-static agent is blended in order to provide the rubber composition with an anti-static performance over a long period of time (Col. 4, lines 55-58 and Col. 7, lines 21-27).  
Given ENDO teaches the rubber composition can be used for tire treads and under treads [0102], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) of OKAMURA for the benefit of obtaining an anti-static performance over a long period of time as taught by OKAMURA (Col. 4, lines 55-58 and Col. 7, lines 21-27).
Regarding claim 2, ENDO teaches the rubber composition comprises 5.5 parts by weight of silane coupling agent (p. 18, Table 2) (which reads on Y) and OKAMURA teaches 0.5 to 10 parts by weight of anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) which reads on X. Therefore,(X/Y) 0.5/5.5 =0.09 and 10/5.5=1.8 (0.09 to 1.8) are within the claimed range. 
Regarding claim 3, ENDO teaches the rubber composition comprises 10 to 100 parts of silica (Abstract; [0087]) (which reads on Z), 5.5 parts by weight of silane coupling agent (p. 18, Table 2) (which reads on Y) and OKAMURA teaches 0.5 to 10 parts by weight of anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) which reads on X. Therefore, Z/(X + Y)100/(0.5 + 5.5) = 16.67 and 100/(10 + 5.5) = 6.45 are within the claimed range. 
Regarding claims 6, 9, and 10, ENDO teaches a rubber composition comprising (A) a rubber component containing at least 30% by weight of a modified polymer and 10 to 100 parts by weight of (B) silica and/or carbon black (Abstract; [0087]). The rubber component used in the modified polymer includes styrene-butadiene copolymer (SBR), polybutadiene (BR), and mixtures thereof [0088]. More specifically, the rubber component contains 40 to 100% by weight [0087]. The position is taken that the amount of the mixture of styrene-butadiene copolymer (SBR) and polybutadiene (BR) can be varied to satisfy the claim amounts of styrene-butadiene and polybutadiene. 
The copolymer is modified by using a hydrocarbyloxysilane compound at the modifying active site of the polymer [0058 and 0064]. The silica includes wet silica, dry silica, and etc. [0092-0095]. An example of silica used includes Nipsil AQ [0134]. As evidenced by SATO, Nipsil AQ has a nitrogen adsorption specific surface area (N2SA) of 211 m2/g [0171]. ENDO teaches that various components/additives used in the rubber industry [0098].The rubber composition can be used for rubber cushions, belts, hoses, tire treads, under treads, side walls, and etc. [0102]. 
However, the combined disclosures of ENDO and SATO do not teach at least one surfactant selected from the group consisting of polyoxyalkylene alkenyl ether sulfate salts and polyoxyalkylene alkyl ether sulfate salts. 
In the same field of endeavor of rubber composition, OKAMURA teaches a rubber composition improved in anti-static property and a pneumatic tire using the same for its tread part wherein the composition comprises an anionic anti-static agent (Abstract). The anionic anti-static agent includes sodium polyoxyethylene alkylethersulfate (Col. 4, lines 59-62). The anti-static agent is blended in order to provide the rubber composition with an anti-static performance over a long period of time (Col. 4, lines 55-58 and Col. 7, lines 21-27).  
Given ENDO teaches the rubber composition can be used for tire treads and under treads [0102], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) of OKAMURA for the benefit of obtaining an anti-static performance over a long period of time as taught by OKAMURA (Col. 4, lines 55-58 and Col. 7, lines 21-27).
Regarding claim 7, the combined disclosures of ENDO, SATO, and OKAMURA substantially teaches the present invention, see paragraphs 12-15 above. More specifically, ENDO teaches the rubber composition comprises 5.5 parts by weight of silane coupling agent (p. 18, Table 2) (which reads on Y) and OKAMURA teaches 0.5 to 10 parts by weight of anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) which reads on X. Therefore, (X/Y) 0.5/5.5 =0.09 and 10/5.5=1.8 (0.09 to 1.8) are within the claimed range. 
Regarding claim 8, the combined disclosures of ENDO, SATO, and OKAMURA substantially teaches the present invention, see paragraphs 12-15 above. More specifically, ENDO teaches the rubber composition comprises 10 to 100 parts of silica (Abstract; [0087]) (which reads on Z), 5.5 parts by weight of silane coupling agent (p. 18, Table 2) (which reads on Y) and OKAMURA teaches 0.5 to 10 parts by weight of anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) which reads on X. Therefore, Z/(X + Y) 100/(0.5 + 5.5) = 16.67 and 100/(10 + 5.5) = 6.45 are within the claimed range. 
Regarding claims 21, 25, and 26, ENDO teaches a rubber composition comprising (A) a rubber component containing at least 30% by weight of a modified polymer and 10 to 100 parts by weight of (B) silica and/or carbon black (Abstract; [0087]). The blending amount of the reinforcing filler (carbon black and silica) is 10 to 100 parts by weight [0095]. The rubber component contains 40 to 100% by weight [0087]. The rubber component used in the modified polymer includes styrene-butadiene copolymer (SBR) [0088]. The copolymer is modified by using a hydrocarbyloxysilane compound at the modifying active site of the polymer [0058 and 0064]. The silica includes wet silica, dry silica, and etc. [0092-0095]. An example of silica used includes Nipsil AQ [0134]. As evidenced by SATO, Nipsil AQ has a nitrogen adsorption specific surface area (N2SA) of 211 m2/g [0171]. ENDO teaches that various components/additives used in the rubber industry [0098].The rubber composition can be used for rubber cushions, belts, hoses, tire treads, under treads, side walls, and etc. [0102]. 
Regarding claim 22, the combined disclosures of ENDO, SATO, and OKAMURA substantially teaches the present invention, see paragraph 18 above. More specifically, ENDO teaches the rubber composition comprises 5.5 parts by weight of silane coupling agent (p. 18, Table 2) (which reads on Y) and OKAMURA teaches 0.5 to 10 parts by weight of anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) which reads on X. Therefore, (X/Y) 0.5/5.5 =0.09 and 10/5.5=1.8 (0.09 to 1.8) are within the claimed range. 
Regarding claim 23, the combined disclosures of ENDO, SATO, and OKAMURA substantially teaches the present invention, see paragraph 18 above. More specifically, ENDO teaches the rubber composition comprises 10 to 100 parts of silica (Abstract; [0087]) (which reads on Z), 5.5 parts by weight of silane coupling agent (p. 18, Table 2) (which reads on Y) and OKAMURA teaches 0.5 to 10 parts by weight of anionic anti-static agent (i.e., sodium polyoxyethylene alkylethersulfate) which reads on X. Therefore, Z/(X + Y) 100/(0.5 + 5.5) = 16.67 and 100/(10 + 5.5) = 6.45 are within the claimed range. 
Regarding claim 24, the combined disclosures of ENDO, SATO, and OKAMURA substantially teaches the present invention, see paragraph 18 above. More specifically, ENDO teaches the rubber composition comprises a blend of silica and carbon black in the amount of 10 to 100 parts of silica (Abstract; [0087 and 0095]) (which reads on A and Z), The amount of silica and carbon black can be varied. For instance, the amount of silica that can be used is 50 parts and 50 parts of carbon black which is 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763